    Case 3:19-cv-02106-X Document 20 Filed 11/14/19            Page 1 of 2 PageID 97



                      IN THE UNITED STATES DISTRICT COURT

                      FOR THE NORTHERN DISTRICT OF TEXAS



 BilliardBush LLC,                           Civil Action No. 19-2106

 Plaintiff,                                  PLAINTIFF’S COUNSEL’S
                                             MOTION TO WITHDRAW
                     v.

 Handy Cane, LLC; Most
 Corporation

 Defendants.


        Jeffrey Sturman of the law firm Sturman Law LLC, attorney for Plaintiff

BilliardBush LLC, (herein referred to as “Plaintiff”), hereby requests permission from

this Honorable Court to withdraw as counsel for Plaintiff in the above-captioned civil

action and to immediately terminate further representation of Plaintiff in such action.

        Permission to withdraw is sought because Plaintiff has decided to pursue the

action with different counsel. Plaintiff’s new counsel has already filed a Notice of

Appearance.

        For the reasons stated above, it is respectfully requested that this motion be

granted.

        Dated November 14, 2019            Respectfully submitted,

                                           Jeffrey Sturman
                                           Sturman Law, LLC
                                           8700 E. Jefferson Ave. #371706
                                           Denver, CO 80237
                                           (720) 772-1724
                                           federal_court_docket@sturmanlaw.com
                                           Attorney for Plaintiff BilliardBush LLC
   Case 3:19-cv-02106-X Document 20 Filed 11/14/19           Page 2 of 2 PageID 98



                             CERTIFICATE OF SERVICE

       I hereby certify that on November 14, 2019, a true and correct copy of the

foregoing was filed with the Clerk of Court, to be served via the Court's ECF system

on all counsel of record.



Dated: November 14, 2019                 Respectfully submitted,
                                         s/Jeffrey Sturman
                                         Jeffrey Sturman
                                         Sturman Law, LLC
                                         8700 E Jefferson Ave. #371706
                                         Denver, CO 80237
                                         (720) 772-1724
                                         federal_court_docket@sturmanlaw.com
                                         Attorney for Plaintiff BilliardBush LLC
